ORDER
PER CURIAM:
The Jackson County Children’s Division found by a preponderance of the evidence that Royce Jackson and Timothy Arnold were guilty of abuse and neglect of a child. Jackson and Arnold petitioned the Jackson County Circuit Court for direct judicial de novo review. Their petition was dismissed. They' how appeal' the dismissal' to this court.
Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).